                       Case 1:19-cv-00876 Document 1 Filed 09/09/19 Page 1 of 13



                                  THE UNITED STATES DISTRICT COURT
                                 FOR THE WESTERN DISTRICT OF TEXAS
                                           AUSTIN DIVISION

        CONSUMER DATA INDUSTRY       §
        ASSOCIATION,                 §
                                     §
             Plaintiff,              §
                                     §                     CIVIL ACTION NO.: 1:19-cv-00876
        V.                           §
                                     §
        STATE OF TEXAS THROUGH       §
        KEN PAXTON, IN HIS OFFICIAL  §
        CAPACITY AS ATTORNEY GENERAL §
        OF THE STATE OF TEXAS,       §
                                     §
             Defendant.              §


                   PLAINTIFF’S ORIGINAL VERIFIED COMPLAINT FOR DECLARATORY
                   JUDGMENT, PRELIMINARY, AND PERMANENT INJUNCTIVE RELIEF


                   COMES NOW Plaintiff, Consumer Data Industry Association (“CDIA”), and files this

        Original Complaint for Declaratory Judgment, Preliminary, and Permanent Injunctive Relief,

        regarding the statute enacted by the 86th Regular session of the Texas Legislature as S.B. 1037,

        captioned “Relating to Limitations on the Information Reported by Consumer Reporting

        Agencies” (“SB 1037”). Senate Bill 1037 was signed into law by the Governor and effective May

        31, 2019. Senate Bill 1037 amends Texas Business and Commerce Code Chapter 20 “Regulation

        of Consumer Credit Reporting Agencies” by adding § 20.05(a)(5) to include requirements of

        consumer reporting agencies relating to the content of consumer reports, which law is preempted

        by the Fair Credit Reporting Act (“FCRA”), 15 U.S.C. §1681 et seq.




                                                       1
4847-2817-6035.1
                         Case 1:19-cv-00876 Document 1 Filed 09/09/19 Page 2 of 13




                   In support of its complaint and request for injunctive relief 1, the Plaintiff CDIA would

        show as follows.

                                                            I.   PARTIES

                   1.       Plaintiff CDIA is an international trade association founded in 1906, which is

        organized under the laws of Missouri with its principal place of business in Washington, D.C.

        CDIA’s membership includes the three nationwide credit reporting agencies (“CRAs”), Experian,

        Equifax, and Trans Union, and other CRAs that furnish information concerning Texas consumers.

        In its more than 100-year history, CDIA has worked with the U.S. Congress and with State

        legislatures to develop laws and regulations governing the collection, use, maintenance, and

        dissemination of consumer report information. In this role, CDIA participated in the efforts leading

        to the enactment of the FCRA in 1970 and every subsequent amendment to the FCRA. In this

        role, CDIA also represents the interests of the consumer reporting industry before every State

        legislature.

                   2.       Defendant State of Texas through Attorney General Ken Paxton, acting in his

        official capacity, can be served by delivering service to General Paxton with a copy to Darren

        McCarty, Deputy Attorney General for Civil Litigation, Price Daniels, Sr. Building, 209 West

        14th Street, 8th Floor, Austin, Texas 78701.




        1
            See Exhibit A, Declaration of Eric J. Ellman.

                                                                 2
4847-2817-6035.1
                        Case 1:19-cv-00876 Document 1 Filed 09/09/19 Page 3 of 13




                                          II.     JURISDICTION AND VENUE

                   3.    This action arises under the FCRA, 15 U.S.C. § 1681c 2 and 1681t(b) 3 and the

        Declaratory Judgment Act, 28 U.S.C. §§2201 and 2202. This Court has jurisdiction pursuant to 28

        U.S.C. § 1331. Plaintiff’s cause of action is based upon, and seeks judicial interpretation of, 15

        U.S.C. § 1681 et seq., including but not limited to § 1681c, which is given express preemptive

        effect by § 1681t (b)(E) as they relate to Texas’ attempt to limit consumer report content governed

        by the FCRA.

                   4.    Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(2) because a

        substantial part of the events or omissions giving rise to the claim occurred within this District. In

        addition, Defendant resides in this District. See 28 U.S.C. § 1391(b)(i).

                                           III.     FACTUAL BACKGROUND

                   5.    This action seeks to prevent the State of Texas (“Texas”) from undermining the

        accuracy, integrity, and reliability of consumer report information that is essential to the “needs of

        commerce” and the “efficiency of the banking system” throughout the United States. See, 15

        U.S.C. § 1681. This harm is threatened by the imminent enforcement of the recently enacted

        amendment to Tex. Bus. & Com. Code Chapter 20, Tex. Bus. & Com. Code § 20.05(a) (5), that is

        clearly preempted by the FCRA.




        2
          https://www.govinfo.gov/content/pkg/USCODE-2010-title15/html/USCODE-2010-title15-chap41-subchapIII-
        sec1681c.htm
        3
          https://www.govinfo.gov/content/pkg/USCODE-2011-title15/html/USCODE-2011-title15-chap41-subchapIII-
        sec1681t.htm

                                                            3
4847-2817-6035.1
                        Case 1:19-cv-00876 Document 1 Filed 09/09/19 Page 4 of 13



                   A.      TEXAS SENATE BILL 1307

                   6.      Senate Bill 1037, captioned “Relating to Limitations on the Information Reported

        by Consumer Reporting Agencies,” was signed into law by the Texas Governor on May 31, 2019.

        Senate Bill 1037 was effective immediately upon signing.

                   7.      Senate Bill 1037 amended the Texas Fair Credit Reporting Act (“Texas FCRA”)

        to add Tex. Bus. & Com. Code § 20.05(a)(5) , which attempts to prohibit a CRA from preparing

        a consumer report containing information related to a medical collection account, specifically:

                           … [a] collection account with a medical industry code, if the consumer was
                           covered by a health benefit plan at the time of the event giving rise to the
                           collection and the collection is for an outstanding balance, after
                           copayments, deductibles, and coinsurance, owed to an emergency care
                           provider or a facility-based provider for an out-of-network benefit claim… 4


         Tex. Bus. & Com. Code § 20.05(a)(5).

                   B.      FCRA PROVISIONS AND FEDERAL PREEMPTION

                   8.      When enacting the Fair Credit Reporting Act, the U.S. Congress found that:

                           (1) The banking system is dependent upon fair and accurate credit reporting.
                   Inaccurate credit reports directly impair the efficiency of the banking system, and
                   unfair credit reporting methods undermine the public confidence which is essential
                   to the continued functioning of the banking system.

                           (2) An elaborate system has developed for investigating and evaluating the
                   credit worthiness, credit standing, credit capacity, character, and general reputation
                   of consumers.

                          (3) Consumer reporting agencies have assumed a vital role in assembling
                   and evaluating consumer credit and other information on consumers.

                           (4) There is a need to ensure that consumer reporting agencies exercise their
                   grave responsibilities with fairness, impartiality, and a respect for the consumer’s
                   right to privacy.

        15 U.S.C. § 1681(a).


        4
            Texas Business & Commerce Code § 20.05(a) (5).

                                                             4
4847-2817-6035.1
                          Case 1:19-cv-00876 Document 1 Filed 09/09/19 Page 5 of 13



                   9.       Congress also made clear that purpose of the FCRA is to:

                           [R]equire that consumer reporting agencies adopt reasonable procedures for
                   meeting the needs of commerce for consumer credit, personnel, insurance, and
                   other information which is fair and equitable to the consumer, with regard to the
                   confidentiality, accuracy, relevancy, and proper utilization of such information….

        15 U.S.C. § 1681(b).

                   10.      In order to meet the FCRA goals, Congress required that the accuracy and integrity

        of consumer report information be subject to a uniform, national standard. It prohibited states

        from interfering in those aspects of consumer reporting that are fundamental to the national

        uniformity of the system. See, gen., 15 U.S.C.§ 1681t. The statute thus sets out express limits on

        the impact of state law regarding consumer reports, including the information contained in

        consumer reports. The FCRA, at § 1681t, in pertinent part, specifically prohibits states from

        attempting to regulate the content of consumer reports as follows:


                   (b) General exceptions
                   No requirement or prohibition may be imposed under the laws of any State:
                         (1) with respect to any subject matter regulated under
                                                            ***
                         (E) section 1681c of this title, relating to information contained in
                         consumer reports, except that this subparagraph shall not apply to any
                         State law in effect on September 30, 1996.


        15 U.S.C. § 1681t(b)(1)(E) (emphasis added). Thus, any state law that attempts to regulate the

        content of consumer reports is preempted under the FCRA (unless it was in effect on September

        30, 1996).

                   11.      The new Texas law attempts to regulate the content of consumer reports. Tex. Bus.

        & Com. Code § 20.05(a)(5), added by SB 1037, in pertinent part, prohibits the following:




                                                              5
4847-2817-6035.1
                          Case 1:19-cv-00876 Document 1 Filed 09/09/19 Page 6 of 13



                             SECTION 1. Section 20.05, Business & Commerce Code, is amended
                         by amending Subsection (a) and adding Subsection (d) to read as follows:
                         (a) Except as provided by Subsection (b), a consumer reporting agency
                         may not furnish a consumer report containing information related to:
                                                             ***
                         (5) a collection account with a medical industry code, if the consumer was
                         covered by a health benefit plan at the time of the event giving rise to the
                         collection and the collection is for an outstanding balance, after
                         copayments, deductibles, and coinsurance, owed to an emergency care
                         provider or a facility-based provider for an out-of-network benefit claim; or
                         (6) another item or event that predates the consumer report by more than
                         seven years.
                         (d) In this section:
                         (1) "Emergency care provider" means a physician, health care practitioner,
                         facility, or other health care provider who provides emergency care.
                         (2) "Facility" has the meaning assigned by Section 324.001, Health and
                         Safety Code.
                         (3) "Facility-based provider" means a physician, health care practitioner,
                         or other health care provider who provides health care or medical services
                         to patients of a facility.
                         (4) "Health care practitioner" means an individual who is licensed to provide health
                         care services.

        See S.B. 1037, enrolled text.5 This attempt at regulation of consumer report content is expressly

        prohibited by the FCRA.

                   12.      In fact, section 1681c(a)(6) of the FCRA specifically permits the inclusion of

        information relating to medical accounts so long as certain enumerated information is excluded

        from the report.




        5
          https://capitol.texas.gov/tlodocs/86R/billtext/pdf/SB01037F.pdf#navpanes=0. Underlined language indicates
        language added in 2019 by S.B. 1037 to the existing statute

                                                              6
4847-2817-6035.1
                         Case 1:19-cv-00876 Document 1 Filed 09/09/19 Page 7 of 13




            IV.         TEX. BUS. & COM. CODE § 20.05(A)(5) IS PREEMPTED BY FEDERAL LAW


                                               Count I: Declaratory Judgment

                                    TEX. BUS. & COM. CODE § 20.05(A)(5)
                                VIOLATES THE FCRA, 15 U.S.C. § 1681t(B)(1)(E).

                   13.     CDIA restates and realleges the foregoing paragraphs of this Complaint as though

        fully set forth herein.

                   14.     Pursuant to the Declaratory Judgments Act, 28 U.S.C. §§ 2201(a) and 2202,

        Plaintiff requests that the Court enter a judgment construing the FCRA, 15 U.S.C. § 1681c, §

        1681t, and Tex. Bus. & Com. Code § 20.05(a)(5) and declaring and clarifying the rights and

        obligations of the parties under those statutes.

                   15.     Plaintiff CDIA and Defendant State of Texas have fundamental disagreements

        regarding the interpretation and application of 15 U.S.C. § 1681c, § 1681t, and Tex. Bus. & Com.

        Code § 20.05(a)(5). A declaration from this court would resolve this controversy and provide the

        parties with certainty regarding their legal rights and obligations related to the accurate and

        uniform reporting of medical collection accounts.

                   16.     Plaintiff CDIA thus asks that the Court declare the following:

                   a.      That what medical collection account information may be included in a consumer

                           report is a subject governed by 15 U.S.C. § 1681 et seq.;

                   b.      That Tex. Bus. & Com. Code § 20.05(a)(5) is an attempt to regulate the content of

                           consumer reports;

                   c.      That Tex. Bus. & Com. Code § 20.05(a)(5) is preempted by the FCRA pursuant to

                           15 U.S.C. § 1681t(b)(1)(E);



                                                            7
4847-2817-6035.1
                         Case 1:19-cv-00876 Document 1 Filed 09/09/19 Page 8 of 13



                   d.     That Tex. Bus. & Com. Code § 20.05(a)(5) impermissibly requires CDIA’s

                          member CRAs to reject all medical collection reporting in a broad class of medical

                          services, (a subject matter that is governed by the FCRA) in order to comply with

                          Texas law; and

                   e.     That the inability of CRAs to report the broad class of medical collection reporting

                          prohibited by Tex. Bus. & Com. Code § 20.05(a)(5) will harm CDIA’s member

                          CRAs by impeding the uniformity and accuracy of consumer reports relied on by

                          their customers for credit underwriting and other legitimate purposes.

                   17.    The interests CDIA seeks to protect in this action are central to CDIA's mission.

        CDIA's members will suffer immediate and irreparable harm if they are forced to even temporarily

        comply with a Texas state law that is preempted by the FCRA.                  The Court's favorable

        determination concerning the federal preemption and injunctive relief issues presented in this

        Complaint will prevent this harm.

                   18.    Because Tex. Bus. & Com. Code § 20.05(a)(5) attempts to exclude otherwise

        reportable information from being included in consumer reports where the FCRA expressly

        permits the inclusion of such information, it is expressly preempted by federal law.

                   19.    Because CDIA’s member CRAs are subject to the prohibition set forth in Tex. Bus.

        & Com. Code § 20.05(a)(5), there is an actual controversy over which this Court has jurisdiction

        to award declaratory and injunctive relief under 28 U.S.C. §§ 2201 et seq.

                                  Count II: Preliminary & Permanent Injunctive Relief

                   20.    CDIA restates and realleges the foregoing paragraphs of this Complaint as though

        fully set forth herein.




                                                           8
4847-2817-6035.1
                         Case 1:19-cv-00876 Document 1 Filed 09/09/19 Page 9 of 13



                   21.    CDIA and its members are entitled to the entry of injunctive relief, including a

        preliminary injunction and, following trial, a permanent injunction, prohibiting Tex. Bus. & Com.

        Code § 20.05(a)(5) from being enforced because it is expressly preempted by 15 U.S.C. §

        1681t(b)(1)(E). FRCP 65.

                   22.    Plaintiff hereby incorporates the allegations set forth above, all of which are fully

        re-alleged here.

                   23.    Injunctive relief is appropriate if Plaintiff shows:

                   (1) a substantial likelihood of success on the merits;

                   (2) a substantial threat of irreparable injury;

                   (3) outweighing any damage caused to the defendant; and

                   (4) no harm to the public interest.

        Janvey v. Aguirre, 647 F.3d 585, 595 (5th Cir. 2011). The analysis involves a “sliding scale

        …which takes into account the intensity of each [factor] in a given calculus.” Texas v. Seatrain

        Int'l. S.A., 518 F.2d 175, 180 (5th Cir. 1975). “[T]he purpose of a preliminary injunction is always

        to prevent irreparable injury so as to preserve the court's ability to render a meaningful decision

        on the merits.” Meis v. Sanitas Serv. Corp., 511 F.2d 655, 656 (5th Cir. 1975).

                   24.    As set forth above, Plaintiff is likely to succeed on the merits, because the plain text

        of the FCRA, including but not limited to §§1681c and 1681t, control and limit the effect of state

        law on restricting the reporting of medical collection accounts in a manner that preempts Texas’

        right to regulate consumer reports in Tex. Bus. & Com. Code § 20.05(a)(5).

                   25.    In general, a harm is irreparable where there is no adequate remedy at law, such as

        monetary damages.” Janvey v. Alguire, 647 F.3d 585, 600 (5th Cir. 2011). However, the

        availability of some economic damages does not always mean that a remedy at law is adequate.



                                                              9
4847-2817-6035.1
                         Case 1:19-cv-00876 Document 1 Filed 09/09/19 Page 10 of 13



        For example, courts have found irreparable harm when redress may be obtained only by pursuing

        multiple actions, or when a meaningful decision on the merits would be impossible without an

        injunction. Id. “The absence of an available remedy by which the movant can later recover

        monetary damages . . . may also be sufficient to show irreparable injury.” Enterprise Intern. Inc.

        v. Corporation Estatal Petrolera Ecuatoriana, 762 F. 2d 464, 473 (5th Cir. 1985); see also

        California Pharmacists Ass’n v. Maxwell-Jolly, 563 F.3d 847 (9th Cir. 2009) (holding that

        plaintiffs established irreparable harm because they could obtain no remedy against the state

        because of sovereign immunity). Additionally, “although monetary damages normally are

        insufficient to establish irreparable injury, they may be sufficient to establish irreparable injury if

        the economic damages are especially difficult to ascertain.” AT&T Communications of the

        Southwest, Inc. v. City of Austin, 975 F. Supp. 928, 942 (W.D. Tex. 1997) (Sparks, J.) vacated as

        moot 235 F.3d 241 (5th Cir. 2000); see also Heil Trailer Int'l Co. v. Kula, 542 F. App'x 329, 335

        (5th Cir. 2103) (unpub.) (“An irreparable injury is one that cannot be undone by monetary damages

        or one for which monetary damages would be ‘especially difficult to calculate.’”).

                   26.     There is a substantial likelihood of irreparable harm to Plaintiff’s member consumer

        reporting agencies because the prohibitions in Tex. Bus. & Com. Code § 20.05(a)(5) will harm

        CDIA’s member CRAs by impeding their ability to report accurate and predictive data relied on

        by their customers for credit underwriting and other legitimate purposes. Creditors’ inability to

        accurately assess credit risk will result in increased delinquencies and potentially increase the

        price, and decrease the availability, of consumer credit.

                   27.     Further, Plaintiff’s members have a substantial threat of irreparable injury resulting

        from administrative enforcement of the law, as well as defending themselves against private rights

        of action (permitted by Texas law) where their defenses will be the preemptive effect of the FCRA.



                                                            10
4847-2817-6035.1
                         Case 1:19-cv-00876 Document 1 Filed 09/09/19 Page 11 of 13



        Tex. Bus. & Com. Code § 20.05(a)(5) could result in consumer reporting agencies being subject

        to the costs, fines and penalties set forth in the statute including, but not limited to, treble damages

        and certain attorney fees, a $1,000 per day additional fine in some circumstances, attorney general

        injunctive relief and a civil penalty of $2,000 per violation (each day is counted as a separate

        violation) plus attorney general expenses, court costs, investigative costs and attorney fees. See

        Tex. Bus. & Com. Code §§ 20.09 – 20.11. Therefore, injunctive relief is appropriate herein.

                   28.     The substantial threat of irreparable injury to Plaintiff and its members outweighs

        any damage caused to the Defendant.

                   29.     The granting of the relief sought by Plaintiff will not result in any harm to the public

        interest. Quite the contrary; it will further the public interest and the purposes of the FCRA

        including, but limited to, the Congressional requirement that the accuracy and integrity of

        consumer report information be subject to a uniform, national standard and, in addition, the

        prohibition upon states from interfering in those aspects of consumer reporting that are

        fundamental to the national uniformity of the system.

                                                 CONDITIONS PRECEDENT

                   30.     All conditions precedent for Plaintiff to recover in this action have been performed

        or have occurred.

                                                     PRAYER FOR RELIEF

                   31.     WHEREFORE, PREMISES CONSIDERED, PLAINTIFF CDIA prays that the

        Defendant be cited to appear and answer herein, that a preliminary injunction issue, and, that upon

        final hearing, this Court enter declaratory judgment and issue permanent injunctive relief as

        described above to preserve the uniformity and accuracy of consumer credit reports as required by

        the FCRA. Plaintiff CDIA thus asks that the Court declare the following:



                                                             11
4847-2817-6035.1
                         Case 1:19-cv-00876 Document 1 Filed 09/09/19 Page 12 of 13



                   a.      That what medical collection account information may be included in a consumer

                           report is a subject governed by 15 U.S.C. § 1681 et seq.;

                   b.      That Tex. Bus. & Com. Code § 20.05(a)(5) is an attempt to regulate the content of

                           consumer reports;

                   c.      That Tex. Bus. & Com. Code § 20.05(a)(5) is preempted by the FCRA pursuant to

                           15 U.S.C. § 1681t(b)(1)(E);

                   d.      That Tex. Bus. & Com. Code § 20.05(a)(5) impermissibly requires CDIA’s

                           member CRAs to reject all medical collection reporting in a broad class of medical

                           services, (a subject matter that is governed by the FCRA) in order to comply with

                           Texas law; and

                   e.      That the inability of CRAs to report the broad class of medical collection reporting

                           prohibited by Tex. Bus. & Com. Code § 20.05(a)(5) will harm CDIA’s member

                           CRAs by impeding the uniformity and accuracy of consumer reports relied on by

                           their customers for credit underwriting and other legitimate purposes.

                   32.     Plaintiff further requests that the Court enter equitable and injunctive relief as is

        necessary and proper to give effect to such declaration and such other and further relief as the

        Court may deem just and proper.




                                                            12
4847-2817-6035.1
                   Case 1:19-cv-00876 Document 1 Filed 09/09/19 Page 13 of 13



        September 9, 2019                    Respectfully submitted,



                                             _/s/ Edward D. Burbach_________________
                                             Edward D. (“Ed”) Burbach
                                             Texas State Bar No. 03355250
                                             Phone: (512) 542-7070
                                             eburbach@foley.com
                                             Nanette K. Beaird
                                             Texas State Bar No. 01949800
                                             Phone: (512) 542-7018
                                             nbeaird@foley.com
                                             Foley & Lardner LLP
                                             3000 One American Center
                                             600 Congress Avenue
                                             Austin, TX 78701
                                             Facsimile: (512) 542-7100

                                             Rebecca E. Kuehn (pro hac vice forthcoming)
                                             Hudson Cook LLP
                                             1909 K Street NW
                                             4th Floor
                                             Washington, DC 20006
                                             Phone: (202) 715-2008
                                             Facsimile: (202) 223-6935
                                             rkuehn@hudco.com

                                             Attorneys for Plaintiff
                                             Consumer Data Industry Association




                                               13
4847-2817-6035.1
